Name: Commission Regulation (EEC) No 2749/85 of 30 September 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/52 Official Journal of the European Communities 1 . 10 . 85 COMMISSION REGULATION (EEC) No 2749/85 of 30 September 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2707/85 O ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2707/85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed will , however, be confirmed or replaced as from 1 October 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 1 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 132, 21 . 5 . 1983 , p. 33 . (4) OJ No L 137, 27 . 5 . 1985, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . I6) OJ No L 143, 30 . 5 . 1984, p. 4 . f) OJ No L 256, 27 . 9 . 1985, p. 27 . (8) OJ No L 266, 28 . 9 . 1983, p . 1 . 1 . 10 . 85 Official Journal of the European Communities No L 259/53 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 23,307 (') 23,827 (') 24,603 (') 24,244 (&gt;) 24,191 (') 24,218 (') 2. Final aids I\lll Seeds harvested and processed in : I lll  Federal Republic of Germany (DM) 57,23 (') 58,47 (  ) 60,33 (') 59,68 (') 59,60 0 60,20 (')  Netherlands (Fl) 64,48 (') 65,88 (') 67,95 (') 67,22 (') 67,12 (') 67,74 (&gt;)  BLEU (Bfrs/Lfrs) 1 081,72 (*) 1 105,85 (  ) 1 141,87 (') 1 124,24 (') 1 121,76 (') 1 115,42 (')  France (FF) 160,63 (') 164,27 (') 169,37 (') 166,04 (') 165,59 (') 165,71 (')  Denmark (Dkr) 196,13 (') 200,50 (') 207,03 (') 204,01 (') 203,57 (') 203,26 (')  Ireland ( £ Irl) 17,483 (') 17,873 (') 18,451 (') 18,137 (') 1 8,096 (*) 18,002 (  )  United Kingdom ( £) 14,928 (') 15,250 (') 1 5,724 (') 15,521 (') 15,500 (') 15,353 (')  Italy (Lit) 32 697 (') 33 465 (') 34 448 (') 33 655 (') 33 524 (') 33 290 (  )  Greece (Dr) 2 162,20 (') 2 215,42 (') .2 297,21 (') 2 252,34 (') 2 241,62 (') 2 239,83 . (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council s decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 28,349 29,341 30,309 30,387 30,535 2. Final aids lI Seeds harvested and processed in : lII  Federal Republic of Germany (DM) 69,63 71,97 74,28 74,68 75,07  Netherlands (Fl) 78,45 81,09 83,67 84,11 84,55  BLEU (Bfrs/Lfrs) 1 315,73 1 361,77 1 406,70 1 409,16 1 416,02  France (FF) 195,36 202,34 208,71 208,36 209,32  Denmark (Dkr) 238,56 246,90 255,05 255,71 256,95  Ireland ( £ Irl) 21,265 22,009 22,731 22,736 22,846  United Kingdom ( £) 18,163 18,768 19,360 19,419 19,521  Italy (Lit) 39 751 41 247 42 482 ' 42 331 42 508  Greece (Dr) 2 627,64 2 732,65 2 834,98 2 838,00 2 848,83 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 1 5th month DM 2,226040 2,219430 2,212690 2,206030 2,206030 2,187640 Fl 2,504590 2,499900 2,495240 2,490510 2,490510 2,475060 Bfrs/Lfrs 45,149600 45,181000 45,219500 45,267100 45,267100 45,412300 FF 6,789270 6,798300 6,808140 6,819870 6,819870 6,860990 Dkr 8,073980 8,078720 8,081540 8,084740 8,084740 8,086700 £ Irl 0,716531 0,717607 0,718675 0,719561 0,719561 0,722207 £ 0,572889 0,574539 0,576062 0,577461 0,577461 0,580633 Lit 1 499,77 1 505,58 1 511,93 1 517,74 1 517,74 1 535,39 Dr 107,63460 107,67270 107,72140 107,78130 107,78130 107,94680